Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Election



1.	This action is in response to the provisional election filed March 24, 2021.
(Group I) Claims 1-2 were provisionally elected rendering (Group II) Claims 3-12 to a non-elected invention.

RESPONSE TO REQUEST FOR RECONSIDERATION

2.	Applicant's election with traverse of method of making (Group II) is acknowledged.  The traversal is on the ground(s) that both Group I and Group II are so linked as to form a single general inventive concept. Groups I and II do overlap and are related as a transfer film and a method of making said transfer film, and thus each of Groups I and II require searching of methods related to making articles related to transfer films.  In response to Applicant’s argument, the search of the 2 classes and subclasses would entail a requisite serious burden as the search for method of making is not the same as the article search. Additionally, the steps used in the method claims would not be expected to appear in the class/subclass of the product claims. Every method of making a transfer film is not made using the same method steps.
The requirement is deemed proper and is therefore made FINAL.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 14 of U.S. Patent No. 10,414,145. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claim 1 of U.S. Patent No. 10,414,145. Although U.S. Patent No. 10,414,145, does not disclose a complex viscosity, as claimed, because U.S. Patent No. 10,414,145, discloses a transfer film with the same materials as claimed, the article of U.S. Patent No. 10,414,145, will inherently possess the complex viscosity, as claimed.
Claim 2 recites similar subject matter as claims 2-3 and 14 of U.S. Patent No. 10,414,145.



Information Disclosure Statement

5.	The references disclosed within the information disclosure statement (IDS) submitted on October 3, 2019, has been considered and initialed by the Examiner. 

Claim Rejections – 35 USC § 103(a)

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Umeda et al. (U.S. 2012/025182). 
	Umeda discloses a transfer film comprising a plurality of co-extensive electrical protolayers (21, 22) with an electrical protolayer stack (20) (paragraphs 0081 and 0100).  
Umeda does not appear to explicitly teach the complex viscosity; however, substantially identical materials are expected to have substantially identical properties.  In the present case the transfer film is carried out using material (electrical protolayer) which are substantially identical to those disclosed by applicants. Therefore the transfer film discussed above would be expected to meet the claimed complex viscosity, as in claim 1.
Concerning claim 2, Umeda discloses a transfer film having the plurality of coextensive electrical protolayers in overlapping or intersecting fashion (paragraph 0043).



Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781